Title: From Benjamin Franklin to Stürler, 10 September 1780
From: Franklin, Benjamin
To: Stürler, ——, Baron


Sir,
Passy, Sept. 10. 1780.
M. De Frey has, I think, quitted our Service, and is excused by the Congress from the Necessity of returning. I nevertheless lent him 16. Guineas on his Promise of repaying me in a few Days. He broke that Promise and borrowed 4. Guineas more of me on a new Promise, which he likewise broke; for when he paid me it was much after the Time. I do not like to be troubled with such uncertain Borrowers or their affairs, or their Pledges. I therefore return the Billets he has sent me, thro’ your Hands and desire to be excused lending him any more Money. I am sorry if this Refusal should happen to be any Inconvenience to you, but as I have had no part in occasioning it, I hope you will likewise excuse me. With great Esteem and Regard I have the honour to be, Sir, &c. &c.
M. le Baron Storler.
